In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00316-CV

____________________


FIDELITY AND GUARANTY INSURANCE COMPANY, Appellant


V.


PREVENTATIVE MEDICINE OF SOUTHEAST TEXAS, L.L.P., Appellee




On Appeal from the 60th District Court
Jefferson County, Texas

Trial Cause No. B-179,276




MEMORANDUM OPINION
 The appellant, Fidelity and Guaranty Insurance Company, filed a motion to dismiss
this appeal. The motion is voluntarily made by the appellant prior to any decision of this
Court.  See Tex. R. App. P. 42.1(a)(1).  No other party filed notice of appeal.  We grant the
motion and dismiss the appeal.  By agreement of the parties, the mandate will issue
immediately and each party will bear its own costs.  See Tex. R. App. P. 18.1(c); Tex. R. App.
P. 42.1(d).  
	APPEAL DISMISSED.
                                                                                                                          
                                                                __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice
Opinion Delivered May 7, 2009

Before McKeithen, C.J., Gaultney and Kreger, JJ.